Citation Nr: 0406532	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  00-03 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pes planus and hallux 
valgus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1976 
to January 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2001, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  

The record reveals that the veteran's original claim for 
entitlement to service connection for pes planus and hallux 
valgus was denied in a November 1982 rating decision.  The 
claims folder does not contain a copy of the letter of 
notification of this decision.  A veteran has one year from 
notification of a decision by the agency of original 
jurisdiction to file a notice of disagreement with the 
decision, and the decision becomes final if an appeal is not 
perfected within 60 days from the date the RO mails the 
statement of the case, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).  In Best v. Brown, 10 Vet. App. 322 (1997), 
the United States Court of Appeals for Veterans Claims 
(Court), held that in order for a VA decision to become 
final, written notification to the veteran is required.  In 
that case, as there was no evidence in the record to show 
that the RO ever notified the appellant of an August 1981 
decision, the Court found that the decision was not final.  
Therefore, in the present case, since there is nothing in the 
record to show that the veteran was notified of the 1982 
decision, the issue in this appeal is that which is noted on 
the title page of this decision. 

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran seeks service connection for pes planus and 
hallux valgus.  The service medical records show that at 
enlistment in March 1976, examination of the feet showed pes 
planus with slight bulging, and hallux valgus.  During 
service, he was treated for foot complaints, including 
bunions, pain, and a painful arch of both feet.  A Medical 
Board found in January 1978 that he had hallux abuctal valgus 
bilaterally and mild to moderate pes planus bilaterally.  It 
was reported that the conditions existed prior to service and 
were not aggravated during service.  A VA report of 
examination in January 1981 and VA outpatient treatment 
records dated in 1982 treatment for hallux valgus and a right 
toe bunion.  More recently, VA outpatient treatment records 
dated beginning in 1995, thru 2003 show treatment for 
complaints of foot pain and diagnoses of pes planus and 
hallux valgus.  There are letters from VA examiners dated in 
2002 and 2003 indicating treatment of the veteran foot 
complaints in general as well as for hallux valgus and pes 
planus.  

In a June 2002 letter, the veteran stated that he had applied 
to the Social Security Administration (SSA) for benefits, but 
was denied.  Records have not been requested from the SSA.  

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

The record reveals that the RO has not complied with the 
directives of VCAA, and thus a remand is required.  It is 
noted that a letter regarding the issue on appeal, 
entitlement to service connection, and the VCAA has not been 
sent to the veteran.  The June 2001 letter that the RO sent 
referred to increased ratings.  Additionally, the Board finds 
that since the veteran was treated in service for foot 
complaints, and is currently being treated for foot 
complaints, a VA examination to include an opinion is 
required.  Further, The Court has held that the duty to 
assist requires the VA to attempt to obtain records from 
other Federal agencies, including the SSA, when the VA has 
notice of the existence of such.  See Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  Development such as that sought 
by this remand is consistent with the mandate of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  As indicated 
above, in re-adjudicating this case, the RO should ensure 
that all notification and development actions required by the 
new law are met.  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  


In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  The RO should contact the SSA 
and request all records in conjunction 
with the veteran's claim for SSA 
benefits.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a VA podiatry examination to evaluate 
the veteran's foot complaints.  The 
veteran must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  

The claims file and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
performed.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
current foot disability that was 
aggravated during his military service, 
beyond the natural progression of the 
disorder.  Complete rationale must be 
provided for any opinions given or 
conclusions drawn.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  





Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




